                            UNITED STATES DISTRICT COURT

                             MIDDLE DISTRICT OF LOUISIANA

 UNITED STATES OF AMERICA
                                                    CRIMINAL ACTION
 VERSUS
                                                    NO. 97-42-JWD-RLB
 PATRICK LOMAS

                                     RULING AND ORDER

   I.       Introduction

        Defendant Patrick Lomas has appealed the Court’s February 20, 2018, order denying his

motion to reduce his sentence. (Doc. 244.) The appeal deadline was March 6, 2018. See Fed. R.

App. P. 4(b)(1)(A). Defendant’s appeal was filed on March 26, 2018. (Doc. 248.) It was thus

untimely.

        Federal Rule of Appellate Procedure 4(b)(4) provides in relevant part: “Upon a finding of

excusable neglect or good cause, the district court may . . .extend the time to file a notice of

appeal for a period not to exceed 30 days from the expiration of the time otherwise prescribed by

this Rule 4(b).” Fed. R. App. P. 4(b). On June 21, 2018, the United States Court of Appeals for

the Fifth Circuit remanded Defendant’s appeal “for a determination whether the untimely filing

of the notice of appeal was due to excusable neglect or good cause” under Rule 4(b)(4).

        On October 5, 2018, this Court gave the Defendant twenty-one days to provide what

information he could regarding his failure to file the notice of appeal timely. (Doc. 256.) The

Court also gave the Government twenty-one days to respond. (Id.)
   II.       Parties’ Arguments

          On October 15, 2018, Defendant submitted a sworn letter stating that he received the

order on March 16, 2018—after the appeal deadline. Defendant also submitted an unsworn letter

from his case agent stating that the letter was received on March 16, 2018.

          The Government responded by opposing the Defendant’s requested extension. (Doc.

264.) The Government highlights the extensive procedural history of this case and the

Defendant’s many frivolous pleadings and appeals, all of which, the Government argues, reflects

a lack of good faith.

   III.      Discussion

             A. Applicable Law

          The Court’s decision on this issue is reviewed under the abuse of discretion standard. See

Midwest Emp’rs Cas. Co. v. Williams, 161 F.3d 877, 879 (5th Cir. 1998) (citing Latham v. Wells

Fargo Bank, 987 F.2d 1199 (5th Cir. 1993)). The Fifth Circuit has described the excusable

neglect standard as follows:

          [T]he determination is at bottom an equitable one, taking account all of the relevant
          circumstances surrounding the party's omission. These include . . . the danger of
          prejudice . . . , the length of the delay and its potential impact on judicial
          proceedings, the reason for the delay, including whether it was within the
          reasonable control of the movant, and whether the movant acted in good faith.

Midwest 161 F.3d at 879.

          Additionally, Federal Rule of Criminal Procedure 49(c) provides:

          When the court issues an order on any post-arraignment motion, the clerk must
          provide notice in a manner provided for in a civil action. Except as Federal Rule of
          Appellate Procedure 4 (b) provides otherwise, the clerk's failure to give notice does
          not affect the time to appeal, or relieve—or authorize the court to relieve—a party's
          failure to appeal within the allowed time.




                                                   2
Fed. R. Crim. P. 49(c). Thus, “[t]he failure of the clerk to give such notice . . . will not permit

relief from a party's failure to file an appeal within the time period specified by Rule 4(b).”

United States v. Awalt, 728 F.2d 704, 705 (5th Cir. 1984). That is, “[l]ack of notice is not a basis

for a plea of excusable neglect and does not excuse noncompliance with Rule 4(b).” Id. (citing

United States v. Schuchardt, 685 F.2d 901 (4th Cir. 1982); Buckley v. United States, 382 F.2d

611 (10th Cir. 1967)). Thus, in Awalt, the Fifth Circuit rejected the defendant’s argument that

he did not receive a copy of the appealed order, even though the defendant “attributed the clerk’s

failure to give him notice to his having been transferred from one federal institution to another

during [the relevant] time period.” Id.

           B. Analysis

       Defendant’s sole basis for justifying his untimely appeal is that he received the Court’s

order late. However, Awalt is clear: Defendant cannot justify his delay by claiming a lack of

notice. On this ground alone, Defendant’s motion should be denied.

       But, even putting this aside, the Court finds that the Defendant’s motion should be denied

on the equitable grounds articulated in Midwest. As explained in the Government’s highly

persuasive brief, Defendant has a history in this case of frivolous appeals, and the Court believes

that the latest appeal was also filed in bad faith and in an effort to unnecessarily protract these

proceedings. These factors outweigh those others that may weigh in favor of good cause

(relatively short delay outside the Defendant’s control). As the Government asserts: “there is no

reason to believe that the defendant has any colorable argument to press in this latest appeal, and

accepting his untimely notice of appeal will only needlessly send this case back to the Fifth

Circuit and extend this litigation further into its third decade.” (Doc. 264 at 4.)




                                                   3
          For all these reasons, the Court finds that Defendant lacked good cause or excusable

neglect for failing to file his latest appeal timely.

    IV.      Conclusion

          Accordingly,

          IT IS ORDERED that Defendant’s March 26, 2018, Notice of Appeal (Doc. 248) is

found to be UNTIMELY, with no good cause or excusable neglect existing to justify the late

filing.

          Signed in Baton Rouge, Louisiana, on November 1, 2018.




                                                        S
                                           JUDGE JOHN W. deGRAVELLES
                                           UNITED STATES DISTRICT COURT
                                           MIDDLE DISTRICT OF LOUISIANA




                                                    4
